Citation Nr: 0533836	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disorder 
(formerly classified as a disorder of the left eye). 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
shrapnel wound of the right foot.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the New Philippine 
Scouts from August 1946 to February 1949.  His military 
decorations include the World War II Victory Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in February 2002 which 
denied the veteran's application to reopen claims for 
service connection for an eye disorder, residuals of a 
shell fragment wound of the right foot, and hearing loss.  

The veteran was notified by a March 31, 2000, RO letter of 
a rating decision that month which denied, in part, 
service connection for pulmonary tuberculosis on the basis 
that the claim was not well grounded.  The veteran did not 
appeal that decision but (as noted in the July 2004 
Statement of the Case) sought reopening of that claim in 
September 2000.  

The February 2002 rating decision which is appealed denied 
reopening of the claim for service connection for 
pulmonary tuberculosis on the ground that new and material 
evidence had not been submitted.  However, the RO 
subsequently readjudicated the claim on de novo basis 
because the earlier "final" RO decision was based upon a 
finding of a not well grounded claim.  Pursuant to Section 
7(b) of the Veterans Claims Assistance Act of 2000 (VCAA) 
and VAOGCPREC 3-2001 (January 22, 2001), claims that were 
denied or dismissed as not well grounded during the period 
beginning on July 14, 1999 (date of Morton v. West, 12 
Vet. App. 477 (1999)) and ending on date of enactment of 
the VCAA on November 9, 2000, must be readjudicated upon 
request of the veteran or on VA's own initiative when 
brought to VA's attention if requested or VA initiative is 
begun within two years of the enactment of the VCAA (which 
was in November 2000).  Accordingly, the Board will also 
adjudicate the claim for service connection for pulmonary 
tuberculosis on a de novo basis.    

In the substantive appeal (VA Form 9) received by the RO 
in August 2004, the veteran requested a hearing at the RO 
before a Member of the Board (i.e., Travel Board hearing).  
However, he subsequently submitted a letter in September 
2004 withdrawing his request for that hearing.  
Accordingly, his request for a Travel Board hearing has 
been withdrawn.  38 C.F.R. § 20.704(e) (2005). 

This case has been advanced on the docket due to the 
advanced age of the veteran.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).  

In October 2005 the veteran was notified that his service 
representative had withdrawn and no longer represented 
him.  He was provided information to facilitate obtaining 
new representative and given 45 days within which to 
obtain new representation.  However, there has been no 
response from the veteran.  

The issues of service connection for an eye disorder, 
residuals of a shell fragment wound of the right foot and 
hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part 
regarding these issues.


FINDINGS OF FACT

1.  The veteran had active service in the New Philippine 
Scouts from August 1946 to February 1949.  

2.  There is no medical evidence of pulmonary tuberculosis 
until the mid to late 1950s, more than 8 years after the 
veteran's separation from recognized active service, and 
there is no competent evidence of a nexus between a post-
service diagnosis of pulmonary tuberculosis and any 
incident of recognized active duty or any finding recorded 
within 3 years of such service.  

3.  The veteran was notified in June 1954 of a rating 
decision earlier that month denying service connection for 
a disorder of the left eye; he did not appeal that 
decision.  

4.  Some of the additional evidence received since that 
June 1954 denial was not previously submitted and it bears 
directly and substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant and, 
when considered by itself or in connection with evidence 
previously assembled, is significant enough that it must 
be considered in order to fairly decide the merits of the 
claim..

5.  The veteran was notified in March 2000 of a rating 
decision earlier that month denying service connection for 
hearing loss and residuals of a shrapnel wound of the 
right foot; he did not appeal either decision.  

6.  Some of the additional evidence received since that 
March 2000 denial was not previously submitted and it 
bears directly and substantially upon the specific matters 
under consideration; it is neither cumulative nor 
redundant and, when considered by itself or in connection 
with evidence previously assembled, is significant enough 
that it must be considered in order to fairly decide the 
merits of the claims for service connection for hearing 
loss and residuals of a shrapnel wound of the right foot.   


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or 
aggravated during active service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 20021); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.371, 3.374 (2005).  

2.  The RO's June 1954 decision denying service connection 
for a disorder of the left eye is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

3.  The evidence received since that June 1954 decision is 
new and material; therefore, the claim for service 
connection for an eye disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

4.  The RO's March 2000 decision denying service 
connection for residuals of a shrapnel wound of the right 
foot is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  

5.  The evidence received since that March 2000 decision 
is new and material; therefore, the claim for service 
connection for residuals of a shrapnel wound of the right 
foot is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  

6.  The RO's March 2000 decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

7.  The evidence received since that March 2000 decision 
is new and material; therefore, the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001), 3.385 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005).  Information means non-
evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 
2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, VA has a 
duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is 
of record to grant the veteran's application to reopen 
claims for service connection for an eye disorder, 
residuals of a shell fragment wound of the right foot and 
hearing loss.  Therefore, no further development is needed 
with respect to the application to reopen these claims.  
They are further addressed in the remand below.  

As to the claim for service connection for pulmonary 
tuberculosis, the Board notes at the outset that upon 
receipt of a complete or substantially complete 
application, VA must inform the claimant of information 
and medical or lay evidence not of record:  (1) necessary 
to substantiate the claim; (2) that VA will seek to 
obtain; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of 
the case may satisfy this requirement).

The Board concludes that the discussions in the rating 
decision; the Statement of the Case; and the letters sent 
to the veteran by the RO in October 2002, June 2003, and 
May 2004, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for pulmonary tuberculosis, and complied with 
VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the 
veteran informed him of the types of evidence that would 
substantiate his claim for service connection for 
pulmonary tuberculosis; that he could obtain and submit 
private evidence in support of his claim; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  The veteran was 
notified and aware of the evidence needed to substantiate 
his claim for service connection for pulmonary 
tuberculosis, the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran was 
notified of the VCAA in an RO letter of August 2001, prior 
to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  
Moreover, in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), it was held that, even if there was an error in 
the timing of the VCAA notice, i.e., it did not precede 
the initial RO adjudication, it could be cured by 
affording the claimant a meaningful opportunity to 
participate in VA's claim processing such that the 
essential fairness of the adjudication was unaffected.  
The veteran in this case was provided further assistance 
in RO letters of October 2002, June 2003, and May 2004.  

As indicated above, in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information 
and evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In the veteran's VA Form 21-4138, Statement in Support of 
Claim in October 2002 he reported that he had no other 
treatment records which were not in the possession of VA.  
This was essentially repeated in his VA Form 9 of August 
2004, when he reported that he had sent all the 
information he had regarding the issues on appeal.  In its 
VCAA notice and Statements of the Case, the RO informed 
the veteran of the evidence already of record and 
requested that he inform VA of any additional information 
or evidence that he wanted VA to obtain.  In a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date 
of the letter, or the date that the Board promulgated a 
decision in his case, whichever came first.  Under these 
circumstances, the failure to use the exact language of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), number four 
(the forth element) is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See 38 C.F.R. § 20.1102; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements 
is harmless error.  Mayfield, supra.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include 
such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is 
not binding on VA.  VA General Counsel further noted that 
section 5103(a) does not require VA to seek evidence from 
a claimant other than that identified by VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records have been 
obtained and are in the claims file.  Voluminous private 
and VA outpatient treatment (VAOPT) records have also been 
obtained and are in the claims folder.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a 
claim for disability compensation, the assistance provided 
to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) contains competent evidence 
that the claimant has a current disability, or persistent 
or recurring symptoms of disability; and indicates that 
the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no medical or X-ray evidence of 
pulmonary tuberculosis until the mid to late 1950s, more 
than 8 years after the veteran's separation from 
recognized active service, and with no competent evidence 
suggesting a nexus between post-service pulmonary 
tuberculosis and any incident of recognized active duty or 
within 3 years of such service, there is no duty to 
provide an examination or opinion with regard to this 
claim.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other 
sources (e.g., private or non-VA, etc.).  

Although the appellant requested a Travel Board hearing, 
he subsequently withdrew that request.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the 
appeal without first remanding the case to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active 
duty for training or inactive duty training in the 
reserves.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2005).  

With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain conditions, such as tuberculosis and an organic 
disease of the nervous system, e.g., a sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree within 1 
year after service, except that under 38 C.F.R. 
§ 3.307(a)(3) pulmonary tuberculosis will be presumptively 
service connection if it manifested within 3 years of 
active service, as specified in 38 C.F.R. § 3.307(a)(1) 
and (2).  These presumptions are rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).   

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year 
presumptive period provided by Sec. 3.307(a)(3) will be 
taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods but service connection and evaluation may be 
assigned only from the date of such diagnosis or other 
evidence of clinical activity.  38 C.F.R. § 3.371(a)(1) 
(2005).  

A notation of inactive tuberculosis of the reinfection 
type at induction or enlistment definitely prevents the 
grant of service connection under Sec. 3.307 for active 
tuberculosis, regardless of the fact that it was shown 
within the appropriate presumptive period.  38 C.F.R. 
§ 3.371(a)(2) (2005).  

Pleurisy with effusion with evidence of diagnostic studies 
ruling out obvious nontuberculous causes will qualify as 
active tuberculosis.  The requirements for presumptive 
service connection will be the same as those for 
tuberculous pleurisy.  38 C.F.R. § 3.371(b) (2005).  

Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the 
purpose of service connection on a presumptive basis. 
Either will be held incurred in service when initially 
manifested within 36 months after the veteran's separation 
from service as determined under Sec. 3.307(a)(2).  
38 C.F.R. § 3.371(c)(2005).   

Service connection for miliary tuberculosis involving the 
lungs is to be determined in the same manner as for other 
active pulmonary tuberculosis.  38 C.F.R. § 3.371(d) 
(2005).  

Service department diagnosis of active pulmonary 
tuberculosis will be accepted unless a board of medical 
examiners, Clinic Director or Chief, Outpatient Service 
certifies, after considering all the evidence, including 
the favoring or opposing tuberculosis and activity, that 
such diagnosis was incorrect.  Doubtful cases may be 
referred to the Chief Medical Director in Central Office.  
38 C.F.R. § 3.374(a) (2005).  

Diagnosis of active pulmonary tuberculosis by VA medical 
authorities as the result of examination, observation, or 
treatment will be accepted for rating purposes.  Reference 
to the Clinic Director or Chief, Outpatient Service, will 
be in order in questionable cases and, if necessary, to 
the Chief Medical Director in Central Office.  38 C.F.R. 
§ 3.374(b) (2005).

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation 
or treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374(c) (2005).

In determining whether service connection is warranted for 
a disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, 
as a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is 
against the claim, then it must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Pulmonary tuberculosis

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The SMRs are negative for any findings relating to 
pulmonary tuberculosis.  The earliest evidence of 
pulmonary tuberculosis is a medical report dated in 1957, 
which documents the disorder.  Associated with that report 
are records demonstrating that the veteran might be 
eligible for disability retirement in his civilian 
employment with the U.S. Air Force.  (Emphasis added.)  
Specifically, on file is a March 1958 notice of a decision 
separating the veteran from his civilian employment with 
the U.S. Air Force due to pulmonary tuberculosis.  

On VA examination in October 1960 it was noted that a 
routine chest X-ray in 1957 had revealed chest pathology 
and that the veteran was subsequently separated from his 
employment but was now taking medication.  A chest X-ray 
revealed bilateral lung abnormalities which were probably 
due to tuberculosis.  

On VA general medical examination in December 1992 it was 
noted that the veteran had been found to have pulmonary 
tuberculosis in about 1958 and following treatment, he had 
been asymptomatic.  A chest X-ray revealed no active 
cardiopulmonary disease but there was evidence of prior 
granulomatous disease.  

Records in 1997 from M. L. M. (Dr. M) that the veteran had 
been treated in the Philippines in 1996 for tuberculous 
meningitis, although the veteran reported that it was for 
pulmonary tuberculosis.  The veteran was again started on 
medication for treatment of tuberculosis.  After a CT scan 
the assessment was that he had had tuberculous meningitis 
on two prior occasions.  

Analysis

The medical evidence shows that the veteran first 
manifested pulmonary tuberculosis in the mid to late 
1950s, well over three years after the end of his 
recognized period of military service.  There is also 
indication that he may have had tuberculous meningitis 
after.  There is no competent medical evidence which links 
the post-service onset of tuberculosis and his military 
service.  That is, there is no medical evidence of 
pulmonary tuberculosis until more than 8 years after the 
veteran's separation from recognized active service, and 
there is no competent evidence of a nexus between post-
service tuberculosis of any type, to include lung, and any 
incident of active duty or within 3 years of such service.

It is pertinent to note that, pursuant to VA regulation, a 
diagnosis of PTB will be acceptable only when provided in: 
(1) service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, 
x- ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374 (2005); Tubianosa v. 
Derwinski, 3 Vet. App. 181, 184 (1992).  In this case, 
there is no contemporaneously recorded clinical or 
laboratory evidence of pulmonary tuberculosis or any other 
type of tuberculosis until many years post-service.  

The Board recognizes the veteran's contentions regarding 
the diagnosis and etiology of his tuberculosis. However, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of 
diagnosis as defined by the applicable VA regulation (38 
C.F.R. § 3.374) or medical causation. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
assertions are not probative to the critical issue in this 
case of whether the veteran's pulmonary tuberculosis or 
tuberculous meningitis is linked to service.

For the reasons stated above, the Board finds that service 
connection for tuberculosis is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Application to Reopen Claims for Service Connection

The veteran was notified in June 1954 of a rating decision 
denying service connection for an eye disorder and he was 
notified in March 2000 of a rating decision denying 
reopening of the claims for service connection for hearing 
loss and for residuals of shrapnel wound of the right foot 
but he did not appeal either rating action.  Under 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2005) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  

Regardless of how the RO ruled on the question of 
reopening, the Board must re-decide that matter on appeal, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

Reopening requires a two-step analysis.  First, VA must 
determine whether new and material evidence has been 
submitted according to the requirements of 38 C.F.R. 
§ 3.156(a) since the last disallowance on any basis, i.e., 
on the merits or denying reopening (Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); second, if new and material evidence 
has been submitted, the claim is reopened and VA will 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); and Fossie v. West, 12 Vet. App. 1 (1998).   

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in September 2000, prior to 
the amendments.  Therefore, the amended version of 
38 C.F.R. § 3.156(a), providing a new definition of new 
and material evidence, does not apply; instead, the former 
definition does.

According to the former version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001, new and material evidence 
means evidence not previously submitted that bore directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The new evidence must not be cumulative, redundant or mere 
copies of evidence previously submitted.  When determining 
whether evidence is new and material, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  VA evidence which was 
constructively on file and is now actually on file, may be 
new and material evidence if it is not cumulative and is 
relevant).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 
(1999).  If no new evidence is submitted, no analysis of 
materiality is required.  Smith (Russell) v. West, 12 Vet. 
App. 312, 315 (1999).  

The new evidence need be probative only as to each element 
that was a specified basis for the last denial without 
having to establish all elements needed for allowance.  
Also, it must be material (i.e., bearing directly and 
substantially on the issue) and, by itself or together 
with old evidence, it must be so significant that it must 
be considered to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an 
injury or disability.  Elkins v. West, 12 Vet. App. 209, 
214 (1999) (en banc).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen 
has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

An Eye Disorder

The February 1946 service entrance examination revealed 
the veteran's uncorrected visual acuity was 20/20 in each 
eye.  The February 1949 discharge examination revealed his 
uncorrected distant visual acuity was 20/20 in the right 
eye and 20/30 in the left eye.  

In the veteran's February 1954 claim he reported that his 
diminished acuity in the left eye had been incurred in 
1947.  

The June 1954 rating decision denied service connection 
for a disorder of the left eye, noting that the veteran's 
vision of 20/30 at service discharge was normal for VA 
purposes.  

New Evidence

In a January 1955, private clinical report it was 
indicated that in 1953 the veteran had a questionable 
error of refraction.  

In January 1955, Dr. G stated that the veteran's visual 
acuity was 20/20 in the right eye and 20/140 in the left, 
correctable in the left eye to 20/60.  The diagnoses 
included astigmatism, not correctable to 20/20.  

VAOPT records reflect that in March 1997 there were 
diagnoses of anisometropia, hyperopia, presbyopia, and 
hypertensive retinopathy.  In July 1999 there were 
diagnoses of hyperopia and astigmatic presbyopia.  In 
August 2000 it was noted that the veteran had a history of 
trauma to the left eye in 1945.  

Analysis

The additional evidence since 1954 shows that the veteran 
has several development defects of the eyes.  Under 
38 C.F.R. § 3.303(c), service connection is not warranted 
for such disabilities because they are not acquired in 
nature.  To the extent that the veteran may have had 
trauma to his left eye in 1945, from the grenade blast, it 
is again noted that this was prior to his period of 
recognized active military service.  However, the new 
evidence also shows that he has been diagnosed with 
hypertensive retinopathy.  While the SMRs are negative for 
retinopathy of the eyes and the veteran is not service-
connected for hypertension, the additional evidence shows 
that the veteran has an additional acquired eye disorder.  
The purpose behind the VA definition in effect at the time 
the veteran filed his claim is not to require the claimant 
to demonstrate that the new evidence would probably change 
the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  Id.

Arguably the veteran's current claim is new as it pertains 
to the right eye.  In any event, some of the evidence 
submitted in support of the veteran's application to 
reopen his claim for service connection for any eye 
disorder is relevant, is not cumulative or redundant of 
previously considered evidence and is significant enough 
that it must be considered in order to fairly decide the 
claim.  As there is additional evidence that is new and 
material, the veteran's claim for service connection for 
an eye disorder is reopened.    



Residuals of a shrapnel wound of the right foot

The veteran's SMRs are negative for any findings relating 
to a shell fragment wound.  

In the veteran's original claim in January 1951 he 
reported having had fragment wounds of the legs and back 
in August or September 1945.  

Two affidavits in March 1951 from service comrades state 
that the veteran was wounded in action against the 
Japanese in May 1945, sustaining injuries, including to 
the right foot and anterior aspect of the right leg.  

A January 1953 Extract of Form 23 indicates that the 
veteran sustained a shrapnel injury and received treatment 
from May to June 1945.  

In the veteran's February 1954 claim he reported that his 
right foot wound was incurred in 1945.  

In a January 1955 private clinical report it was indicated 
that in 1953, the veteran had shrapnel injuries of the 
right foot that had been incurred in 1945 and that 1953 X-
rays had found tiny foreign bodies in the foot and ankle 
region.  

On VA general medical examination in December 1992 the 
veteran reported having injured his right foot in about 
1946 when grenade had exploded near him.  

On VA examination in March 1998 X-rays of the right foot 
revealed numerous metallic pellets in the soft tissue.  

In the veteran's October 1999 claim, VA Form 21-526, he 
reported that his shrapnel wounds had been incurred in May 
1945, with treatment extending to June 1945.  



New Evidence

The evidence received since the March 2000 rating denying 
reopening of the claim for service connection for 
residuals of a shrapnel wound of the right foot includes a 
report of private August 2000 X-rays of the veteran's 
right foot, which revealed metallic "buck shot" densities 
in the soft tissue throughout the foot without obvious 
fracture, along with degenerative changes at the 1st 
metatarsophalangeal joint space.  

In a September 2003 report of private psychological 
testing in July and August 2003 it was stated that the 
veteran's shrapnel wound of the right foot stemmed from a 
May 1945 grenade blast.  

Analysis

The history related in the September 2003 report of 
private psychological testing merely reiterates a history 
which was previously related by the veteran and is not 
new.  Also, the history more recently related of a grenade 
blast that purportedly occurred in 1945 is not new and the 
veteran's recognized military service did not commence 
until March 1946, after any such incident.  

The additional August 2000 X-rays of the right foot 
confirms the presence of retained metallic foreign bodies 
in the veteran's right foot, which had first been shown by 
evidence previously of record, i.e., the private clinical 
report in January 1955 and the March 1998 VA X-rays.  
However, the additional X-ray examination also showed 
degenerative changes at the 1st metatarsophalangeal joint 
space.  As with the veteran's diagnosis of an acquired eye 
disorder, the recent X-ray shows that the veteran has an 
additional acquired foot diagnosis.  Again, the purpose 
behind the VA definition in effect at the time the veteran 
filed his claim is not to require the claimant to 
demonstrate that the new evidence would probably change 
the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  38 C.F.R. § 3.156 (2001).

Some of the evidence submitted in support of the veteran's 
application to reopen his claim for service connection for 
a right foot disability is relevant, is not cumulative or 
redundant of previously considered evidence and is 
significant enough that it must be considered in order to 
fairly decide the claim.  As there is additional evidence 
that is new and material, the veteran's claim for service 
connection for residuals of a shell fragment wound of the 
right foot is reopened.  

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when: (1) the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or (2) when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or (3) when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2005). 

The February 1949 discharge examination revealed that the 
veteran's hearing of the whispered voice was 15/15 in each 
ear.  

In the veteran's February 1954 claim he reported that his 
hearing loss was incurred in 1946.  

A service comrade's September 1954 affidavit indicates 
that the veteran was "a little deaf" after completing 
basic military training in 1946 and 1947.  After 3 weeks 
of participation in a small arms tournament in 1948, his 
deafness had worsened, rendering him incapable to 
continuous participation in the tournament.  

In a January 1955 private clinical report it was indicated 
that in 1953, the veteran had impaired hearing of 
questionable traumatic etiology.  

In January 1955, Dr. Galura reported that the veteran's 
hearing acuity for ordinary conversation was 5/10 in the 
right ear and 5/15 in the left.  The diagnoses included 
progressive otosclerosis of both ears.  

On VA general medical examination in December 1992, the 
veteran reported having had hearing impairment, especially 
in the left ear, since a grenade had exploded near him, 
injuring his right foot, in about 1946.  On examination he 
had scarring but no perforation of the tympanic membranes.  
The diagnosis was sensorineural deafness.  On VA 
audiometric testing in December 1992, threshold levels at 
3,000 and 4,000 Hertz were 40 decibels or above in each 
ear.  The diagnosis was a bilateral sensorineural hearing 
loss.  

On VA examination in March 1998 there was evidence of an 
old perforation of the right ear drum and scarring of the 
left ear drum.  

In the veteran's October 1999 claim, VA Form 21-526, he 
reported that his deafness was from shrapnel wounds 
incurred in May 1945.  

Received in March 1999 were duplicate service records, 
including a copy of the report of the February 3, 1949 
service discharge examination, which differs from the 
original in that the duplicate copy bears the additional 
typed notation "[P]erforated left drum" and on the back 
the additional typed notation of perforated left ear drum 
with no hearing loss.  

New Evidence

The evidence received since the March 2000 rating denying 
the veteran's application to reopen a claim for service 
connection for hearing loss includes a March 2003 report 
of audiometric testing from a private audiologist, which 
included an opinion that it was more likely than not that 
the veteran's hearing loss was related to his time in the 
military.  

In a September 2003 report of private psychological 
testing in July and August 2003, it was noted that the 
veteran's hearing loss stemmed from the May 1945 grenade 
blast that caused his shrapnel wound of the right foot.  

VAOPT records show that in January 2001, the veteran 
reported that a grenade blast in 1945 had caused a 
perforation of the left ear drum, and possibly the right 
ear drum, and that he now complained of poor hearing in 
his left ear.  In April 2001 he was fitted for molds for 
hearing aids.  

Analysis

The additional evidence confirms that the veteran has 
bilateral hearing loss but this fact was previously 
established.  

The new March 2003 private audiologist's opinion that the 
veteran's hearing loss is most likely related to military 
service, however, while not supported by a rationale, is 
relevant, is not cumulative or redundant of previously 
considered evidence and is so significant that it must be 
considered in order to fairly decide the claim.  As there 
is additional evidence that is new and material, the 
veteran's claim for service connection for hearing loss is 
reopened.  


ORDER

Service connection for pulmonary tuberculosis is denied.  

The application to reopen the claims for service 
connection for an eye disorder, residuals of shrapnel 
wound of the right foot, and hearing loss is granted.  The 
appeal is granted to this extent only.  


                                                            
REMAND

The adjudication of the veteran's claims does not end with 
a finding that new and material evidence has been 
submitted.  In Bernard v. Brown, 4 Vet. App. 384 (1993), 
the Court held that before the Board addresses in a 
decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or 
argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claims for service connection for an eye 
disorder, residuals of shrapnel wound of the right foot, 
and hearing loss must be remanded to the RO for 
readjudication on a de novo basis.

Further, now that the veteran's claims for service 
connection for an eye disorder, residuals of a shrapnel 
wound of the right foot, and hearing loss have been 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002).

The Board also finds that an audiological examination, 
which includes an opinion addressing the question of 
whether the veteran's hearing loss began during or as the 
result of some incident of recognized service, is 
warranted.   38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify 
for the appellant which evidence the VA 
will obtain and which evidence the 
appellant is expected to present.  The 
RO should provide the appellant written 
notification specific to the claims for 
service connection for an eye disorder, 
residuals of a shrapnel wound of the 
right foot, and hearing loss, of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that 
pertains to his claims.

Specific notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) should: (1) inform the 
claimant about the information and 
evidence not of record that is 
necessary to substantiate the claims; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in the 
claimant's possession that pertains to 
the claim.

2.  The RO should provide the veteran 
with another opportunity to submit 
medical or lay evidence in support of 
his claims.  The RO should also ask the 
veteran to list the names and addresses 
of all medical care providers who have 
evaluated or treated him for an eye 
disorder, a right foot disability or 
hearing loss since service.  After 
securing the necessary releases, all 
such records that are not already in 
the claims folder should be obtained.

3.  The veteran should be afforded a VA 
audiology examination for the purpose 
of determining the etiology or 
approximate onset date for his 
bilateral hearing loss.  Following a 
review of the relevant medical evidence 
in the claims file, an audiometric 
examination, and any other tests that 
are deemed necessary, the audiologist 
is requested to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
hearing loss began during or is linked 
to any incident of his recognized 
active service in the New Philippine 
Scouts from August 1946 to February 
1949.  

The audiologist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

If the question is too speculative to 
answer, the audiologist should so 
indicate.  The examiner should provide 
a rationale for any opinion expressed.

4.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claims.

5.  The RO should then adjudicate the 
claims for service connection for an 
eye disorder, residuals of shrapnel 
wound of the right foot, and hearing 
loss on a de novo basis.  If any of the 
benefits requested on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the 
evidence added to the record since the 
Statement of the Case was issued in 
July 2004.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


